BISCHOFF, J.
The plaintiff’s recovery, upon the basis of an agreement whereby his assignor was employed by the month, is not supported by the record, and the judgment must be reversed. So far as appears, the only proof of the terms of the contract disclosed a .hiring “at $70 a month,” and it is the settled rule in this jurisdiction that such an agreement, in the absence of words to define the period of employment, is not a hiring for a month, but is terminable at will. Martin v. N. Y. Life Ins. Co., 148 N. Y. 117, 131, 43 N. E. 416.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.